                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                  Western Division


NUSTAR FARMS, LLC                            )
     et al                                   )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )              Case 5:20-cv-04003-CJW-MAR
                                             )
                                             )
RYAN LIZZA                                   )
     et al                                   )
                                             )
       Defendants.                           )
                                             )


     BRIEF IN SUPPORT OF MOTION FOR SANCTIONS
       Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr. and Anthony Nunes, III, by

counsel, pursuant to Local Rule 7, respectfully submit this Brief in Support of their

motion for sanctions against defendants, Ryan Lizza and Hearst Magazine Media, Inc.

(the “Defendants”).

                                 I. INTRODUCTION

       It is well-established that a District Court is vested with discretion to impose

sanctions upon a party under its inherent disciplinary power and Rule 37(b)(2). Liebing v.

Sand, 2018 WL 1474936 (N.D. Iowa 2018); Fed.R.Civ.P. 37(b)(2).

       Plaintiffs seek sanctions against the Defendants for their violations of the Court’s

Protective Order. Plaintiffs request the Court to strike Defendants’ affirmative defense of

substantial truth, to enjoin the Defendants from perpetrating any further violations of the

Protective Order, and to award attorney’s fees and costs.


                                            1

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 1 of 10
II.    DEFENDANTS LEAKED “COUNSEL’S EYES ONLY” INFORMATION

        As previously discussed in detail in Plaintiffs’ Resistance to Defendants’ motion

to compel [ECF No. 153], on August 23, 2021 Defendants violated the Court’s Protective

Order and leaked parts of the sealed deposition transcripts of NuStar Farms (Anthony

Nunes, III corporate representative), Lori Nunes and Anthony Nunes, Jr.

        In addition to multiple hit pieces published on the Internet, the leaks caused CNN

to publish the Counsel’s Eyes Only information (and multiple false and defamatory

statements about Plaintiffs, Plaintiffs’ Counsel and Devin G. Nunes) during a segment of

Reliable Sources broadcast on September 5, 2021 to hundreds of thousands of households

in Iowa and elsewhere. [https://www.cnn.com/videos/business/2021/09/05/liz-mair-and-

david-folkenflik-on-rep-nunes-media-lawsuits.cnn/video/playlists/reliable-sources-

highlights/].

        CNN – who employs Ryan Lizza as an “analyst” – worked hard to trumpet the

Defendants’ cause. CNN prominently highlighted parts of Defendants’ motion to compel

and republished certain of the leaked Counsel’s Eyes Only information on air:




                                            2

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 2 of 10
                                  3

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 3 of 10
       CNN made a grand spectacle of the violations of the Protective Order. CNN

invited guests, including NPR media correspondent David Folkenflik, to comment on the

leaked information and the question who is funding the lawsuits:




                                           4

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 4 of 10
     CNN falsely represented to its viewers that:

     ●      “In two and a half years, the California Congressman and his family have
            launched at least eight defamation suits against journalists, media
            companies and even some Twitter users” (Emphasis added).




     ●      CNN falsely accused Rep. Nunes and his family of engaging in “lawfare”
            against journalists.

     ●      CNN falsely stated that Rep Nunes was “Using Courts To Bully Press”.


                                          5

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 5 of 10
        ●       CNN falsely stated that “Rep. Nunes Attacks The First Amendment”.

        ●       CNN even falsely implied that “Russian oligarchs” were funding the
                litigation.




        The Defendants flagrantly violated the Protective Order. They are indisputably

litigating this case in the press. They are using media sympathizers at CNN to republish

false and defamatory statements about Plaintiffs, Plaintiffs’ counsel and one of Plaintiffs’

witnesses – all for the undoubted purpose of poisoning the well, tainting the Jury pool,

prejudicing the Plaintiffs, and ensuring that Plaintiffs do not get a fair trial.

        This is not the first time the Defendants and their agents have disclosed Counsel’s

Eyes Only information, but it must be the last. The Court must send a message to

Defendants that they are bound by the Protective Order. They are not above the law.




                                                6

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 6 of 10
                                     CONCLUSION

       The District Court possesses an inherent authority to sanction the Defendants for

their abuse of the judicial process. Liebing, 2018 WL 1474936 at * 24 (citing Harlan v.

Lewis, 982 F.2d 1255, 259 (8th Cir. 1993)). The Court’s inherent authority to sanction

“reaches both conduct before the court and that beyond the court’s confines.” Chambers

v. NASCO, Inc., 501 U.S. 32, 44 (1991) (“The district court possesses inherent powers ‘to

manage [its] own affairs so as to achieve the orderly and expeditious disposition of

cases.’”) (quotation and citation omitted). In addition to its inherent authority, the Court

possesses the authority to hold Defendants in contempt for their violation of the

Protective Order and to impose Rule 37(b) sanctions, including striking Defendants’

affirmative defense of substantial truth. Rule 37(b)(2)(A) (if a party “fails to obey an

order to provide or permit discovery … the court where the action is pending may issue

further just orders. They may include the following … striking pleadings in whole or in

part”); Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 489 (5th Cir.

2012) (“There is thus significant authority in support of the imposition of Rule

37(b) sanctions for violation of Rule 26(c) protective orders.”); Falstaff Brewing Corp. v.

Miller Brewing Co., 702 F.2d 770, 784 (9th Cir. 1983) (“failure to obey the protective

discovery order exposed counsel and Falstaff to liability under Rule 37(b)(2)”); Life

Technologies Corp. v. Biosearch Technologies, Inc., 2012 WL 1600393 (N.D. Cal. 2012

(Rule 37 “grants courts the authority to impose sanctions where a party has violated a

discovery order, including a protective order issued pursuant to Rule 26(f).”); Dorsett v.

County of Nassau, 2012 WL 2076911, at * 6 (E.D.N.Y. 2012) (“The Advisory

Committee Notes make clear that noncompliance with protective orders issued pursuant



                                             7

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 7 of 10
to Rule 26(c) may be sanctioned under [Rule 37(b)(2)) (citing Poliquan v. Garden Way,

Inc., 154 F.R.D. 29, 31 (D. Me. 1994) (“Discovery orders that can be enforced through

Rule 37(b) include protective orders issued under Federal Rule of Civil Procedure

26(c).”)); Koch v. Greenberg, 2011 WL 13260757, at * 9-10 (S.D.N.Y. 2011)

(“[A]lthough preclusion of evidence and dismissal of the action are harsh remedies and

should be imposed only in rare situations, they are necessary to achieve the purpose of

Rule 37 as a credible deterrent ‘rather than a ‘paper tiger.’”) (citations and quotations

omitted).

       For the foregoing reasons, Plaintiffs respectfully request the Court to grant this

Motion, strike the Defendants’ affirmative defense of substantial truth, enjoin any future

violations, and award fees and costs against Defendants.



DATED:         September 7, 2021



                           Signature of Counsel on Next Page




                                            8

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 8 of 10
                      NUSTAR FARMS, LLC
                      ANTHONY NUNES, JR.
                      ANTHONY NUNES, III


                      By:   /s/ Steven S. Biss
                            Steven S. Biss (VSB # 32972)
                            300 West Main Street, Suite 102
                            Charlottesville, Virginia 22903
                            Telephone:     (804) 501-8272
                            Facsimile:     (202) 318-4098
                            Email:         stevenbiss@earthlink.net
                            (Admitted Pro Hac Vice)

                            William F. McGinn #24477
                            McGINN LAW FIRM
                            20 North 16th Street
                            Council Bluffs, Iowa 51501
                            Telephone: (712) 328-1566
                            Facsimile: (712) 328-3707
                            Email: bmcginn@themcginnlawfirm.com

                            Counsel for the Plaintiffs




                                   9

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 9 of 10
                           CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2021 a copy of the foregoing was served via

email in PDF on counsel for the Defendants.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net
                                    (Admitted Pro Hac Vice)

                                    William F. McGinn #24477
                                    McGINN LAW FIRM
                                    20 North 16th Street
                                    Council Bluffs, Iowa 51501
                                    Telephone: (712) 328-1566
                                    Facsimile: (712) 328-3707
                                    Email: bmcginn@themcginnlawfirm.com

                                    Counsel for the Plaintiffs




                                          10

Case 5:20-cv-04003-CJW-MAR Document 155-1 Filed 09/07/21 Page 10 of 10
